Title: To James Madison from William Lee, 25 January 1806 (Abstract)
From: Lee, William
To: Madison, James


                    § From William Lee. 25 January 1806, Bordeaux. No. 130. “Since my respects of the 15th I have ⟨r⟩eceived the enclosed letter from Messrs. Pelletreau & Co. ⟨o⟩f Rochfort by which it appears the following Vessels have been destroyed by the Rochfort Squadron under the command of Admiral Allemagne.
                    “The Brig two Friends Capt Pennick bound from NYork to Nantz.
                    “The Schooner Alpha Capt Sargent bound from Marblehead to Bilboa.
                    
                    “The Schooner Heart Capt. Tuck bound from Boston to Bilboa.
                    “The Brig Minerva Capt Salter bound from New York to Bordeaux.
                    “The Presidents message has been published ⟨b⟩y some of the Journals at Paris and particularly the Moniteur in a very incorrect manner. I was apprehensive of this and therefore sent a perfect translation of it to the two Editors of Gazettes in th⟨is⟩ City, but they chose rather to copy the Paris, pape⟨rs⟩ indeed I have always observed with considerable pain that in every publication relating to the political situati⟨on⟩ of the United States or its internal prosperity much pains are taken to misrepresent. I annex the moniteur & the paper called the Echo of Bordeaux that you may judge of this fact.
                    “I have learnt this morning that three privateers are fitting out in this port under Spanish Colours with the intention of cruizing against our commerce and that several american sailors have engaged on board of them. I have given orders to arrest these seamen and if I find them culpable, I shall think it my duty t⟨o⟩ send them home in Irons.”
                